Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 16, 2021 has been entered. Claims 16-30 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 5, 2021.

REASONS FOR ALLOWANCE
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art was found that teaches the limitations “computing first metrics from the first images, wherein each first metric is indicative of a focus quality of the periosteum and/or the non-bone biological tissue in one of the first images, based on the first metrics, selecting one of the first candidate values as the sound velocity in the non-bone biological tissue in the direction, localizing a demarcation curve between the non-bone biological tissue and the bone in one of the first images, constructing second images from the echo signals, from the sound velocity in the non-bone biological tissue in the direction, from the demarcation curve and from second candidate values, wherein each second image shows the cortical bone tissue and the endosteum, and wherein each second image is constructed by assuming that a sound velocity in the bone in the direction is equal to one of the second candidate values, computing second metrics from the second images, wherein each second metric is indicative of a focus quality of the cortical bone tissue of the bone and/or the endosteum in one of the second images, 
The closest prior art on record is Treeby et al., "Automatic sound speed selection in photoacoustic image reconstruction using an autofocus approach," Journal of Biomedical Optics, Vol. 16, No. 9, September 2011, pp. 090501-1 - 090501-3 (from IDS 04/16/2020). 
Treeby teaches computing metrics of focus quality (image sharpness) values of the image at a plurality of sound speeds (velocities), then selecting a sound speed (optimum) from the plurality of sound speeds based on the maximum focus quality metric (Fig. 1, normalized focus function values (focus quality metrics) vs sound speed, with the optimum sound speed selected based on the maximum focus quality metric; see pg. 090501-2, col. 1, para. 2 – “Given a particular focus function, the selection of the optimum sound speed (i.e., the sound speed that maximizes the image sharpness as quantified by the focus function) progresses as follows. First, the image is reconstructed using an initial estimate of the sound speed. For in vivo imaging in soft tissue, this will typically be in the range 1500–1550 m/s. Next, the value of the sharpness metric is calculated using the focus function. The sound speed is then systematically modified, the image reconstruction repeated, and the value of the sharpness metric updated. This process continues until a maximum is found.”).
Treeby does not explicitly teach the limitation “localizing a demarcation curve between the non-bone biological tissue and the bone in one of the first images”. Since the limitations after the “localizing…” limitation are dependent on the “localizing…” limitation, Treeby also does not explicitly teach the limitations after the “localizing…” limitation. 
Another prior art found was Kato et al. (US 20150342568 A1, published December 3, 2015), but similarly to Treeby, Kato does not explicitly teach the limitation “localizing a demarcation curve between the non-bone biological tissue and the bone in one of the first images”, and therefore Kato also does not explicitly teach the limitations after the “localizing…” limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793